DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20160095493 to Gary et al. (Gary).
Regarding claims 1, 7-8, Gary teaches a household appliance configured to perform a useful cycle of operation on an item (Fig. 1, generally), wherein the household 
However, Gary teaches that various components of the communication module may be located in different locations (paragraph 25 and 37), wherein this is merely an obvious rearrangement of components that has not been shown to modify the operation of the device and would have been an obvious design choice all in order to achieve the predictable result of wirelessly transmitting or receiving data therefrom/thereof.  See MPEP 2144.04, VI, C.
Regarding claim 2-6, 9, 11-15, Gary teaches wherein the body comprises an open section at the front side allowing access to the treating chamber, and a door arranged at the front side to provide a closure of the open section (Fig. 1, parts 16 and 
Regarding claim 10, Gary is relied upon as above in claim 1.  Gary does not teach wherein the communication module comprises a cover made from plastic.
However, this would have been obvious to try as Gary teaches that metal may block the antenna signal and that plastic helps to resolve signal transmission issues thereof (paragraphs 26 and 28).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711